Exhibit 10.1

 

March 4, 2014

 

Annie Howell

9606 Cable Drive

Kensington, MD 20895

 

Dear Annie:

 

This will confirm our agreement regarding your separation from Crown Media
United States, LLC (“Crown Media”) effective March 25, 2014  (the “Termination
Date”), with your job duties and assignment having ended on February 20, 2014. 
Both the Termination Date and the date your job duties end may be adjusted in
the sole discretion of Crown Media to meet business needs.  If an adjustment is
made, Crown Media will revise this agreement and provide you with compensation
based on the new date(s), if such date change would change your severance
benefits.

 

In connection with your separation from employment, Crown Media agrees to do the
following:

 

1.                                             To pay you your full pay (less
appropriate payroll deductions) at your current base salary on
regularly-scheduled paydays through the Termination Date.  Amounts paid under
this paragraph shall be included in eligible earnings for calculating your
benefits under the Crown Media benefit plans.

 

2.                                             To continue your benefits under
the Crown Media benefit plans, as provided to other Crown Media employees,
through March 31, 2014.  Following the Termination Date, if you are a plan
participant, you will be entitled to distribution of any vested and accrued
benefits in Crown Media’s 401(k) benefit plan.

 

3.                                             To pay you within 15 business
days after the Termination Date an amount equal to your accrued and unused
vacation and personal time (less appropriate payroll deductions). This vacation
and personal time pay is compensation for all vacation and personal time which
you have accrued through the Termination Date but have not used, and is
compensation for all accrued vacation time and personal days that may be due to
you now or in the future.

 

4.                                             To pay you a prorated payment
(based on a March 25, 2014 Termination Date) of the Employment Award under the
Long-Term Incentive Plan (“LTIP”) for the 2012 grant year in the amount of
$33,031.00 (less appropriate payroll deductions) and for the 2013 grant year in
the amount of $13,528.00 (less appropriate payroll deductions).  These two
payouts will be made to you at the same time payment is made pursuant to
paragraph (a) below.  In the event you are eligible for a payout under the
Performance Award component of the LTIP, the amount(s), if any, will be prorated
based on the Termination Date and will be paid in accordance with the terms of
the plans and at the same time as other plan participants are paid in

 

--------------------------------------------------------------------------------


 

2015 and 2016.  Any amounts paid under this paragraph shall not be included in
eligible earnings for calculating benefits under any Crown Media benefit plans.

 

Provided you have previously returned this signed agreement to Crown Media, do
not revoke it, and abide by its terms, Crown Media further agrees to do the
following:

 

a.                                             To pay you within 15 business
days after the Termination Date or the date you return this signed agreement to
Crown Media, whichever date is later, a lump sum of Three Hundred Twenty-Three
Thousand One Hundred Thirty-Six and no/100 Dollars ($323,136.00) (less
appropriate payroll deductions).  Any amounts paid under this paragraph shall
not be included in eligible earnings for calculating benefits under any Crown
Media benefit plans.

 

b.                                             To pay your COBRA premium
payments: i) through March 31, 2015; or ii) until you become eligible to receive
health benefits from another employer, whichever time period is shorter,
provided you timely complete and return the COBRA election form that will be
sent to you shortly after the Termination Date, and provided you timely sign and
return this agreement and not revoke it.  You have the option of purchasing
coverage at your own expense for the balance of any months allowed under law by
COBRA, generally a maximum of 18 months.  The COBRA coverage will be on the same
terms and conditions provided under the group health plans, which may be amended
from time to time or discontinued.  You agree you will promptly notify Eugene
Hawkins, Senior Vice President — Human Resources, at (818) 755-2690 if you
become eligible for health insurance coverage with another employer.  Any
amounts paid under this paragraph shall not be included in eligible earnings for
calculating benefits under any Crown Media benefit plans.

 

In return for the above payments and benefits, you agree to do the following:

 

A.                                           To sign and return this agreement.

 

B.                                           To release and forever discharge
Crown Media Holdings, Inc., Crown Media United States, LLC, Hallmark
Cards, Incorporated, and their subsidiaries, affiliates, and respective
officers, agents, directors, employees and all other persons, firms, and
corporations whomsoever, of and from all liability, actions, claims (including
any rights and claims under the Age Discrimination in Employment Act and any
other employment discrimination claims), demands, damages, costs and expenses,
which you may now or hereafter have on account of, arising out of, or in
connection with all transactions between you and the parties herein released
through the Termination Date, including, but not limited to, your employment and
the termination thereof.  You agree this release does not include any claims
that cannot be released or waived by law including, but not limited to, the
right to file a charge with or participate in an investigation conducted by
certain government agencies; however, you are releasing and waiving your right
to any monetary recovery should any government agency (such as the U.S. Equal
Employment Opportunity Commission or a state or local anti-discrimination
enforcement agency) pursue any claims on your behalf.

 

C.                                           To make no disclosure or use
whatsoever of any proprietary or confidential information, data, developments or
trade secrets belonging to Crown Media or any of its parent, subsidiary, or
affiliated companies.  Attached to this agreement as Attachment A is a document

 

2

--------------------------------------------------------------------------------


 

that reminds you of your confidentiality obligations which exist whether or not
you sign this agreement.

 

D.                                           To not retain any business records
or documents (including electronic data) relating to any activity of Crown Media
or any of its parent, subsidiary, or affiliated companies, and to promptly
return any business records or documents and any property belonging to Crown
Media or any of its parent, subsidiary, or affiliated companies.  This includes
all information that you have in hard copy or on any electronic media (such as
CD, DVD, thumb drives, portable hard drives, home computer, etc.)  You represent
upon signing this agreement that all such business records, data, documents and
property have not been disseminated outside Crown Media or any of its parent,
subsidiary, or affiliated companies, and are in the possession of or have been
returned to Crown Media or any of its parent, subsidiary, or affiliated
companies.

 

E.                                            To not have any conversations or
communications with any employee of Crown Media, contractor, vendor, or any
other person about Crown Media’s computer or information systems, and to not
attempt to gain external access or ask any of Crown Media’s employees,
contractors, vendors, or any other persons to make any changes to or to access
any information from Crown Media’s systems.

 

F.                                             To not interfere in any manner
with any business or contractual relations between Crown Media and its
employees, vendors, contractors, or other third parties.

 

G.                                           To agree that you have disclosed to
Crown Media all material facts within your knowledge regarding your employment
with Crown Media or regarding the performance of your duties including, but not
limited to, any and all material acts in which you engaged as an agent of Crown
Media, whether acting within the course and scope of that agency or not, and you
are not aware of any action/inaction you took/failed to take during your
employment with Crown Media that could give rise to a claim against Crown Media
by any person or entity including, but not limited to, any current or former
employee and/or any third party.

 

H.                                          To agree that you must
satisfactorily perform assigned job duties, cooperate with Crown Media, and
interact with others in a business-like manner through the Termination Date; and
that Crown Media has no obligation to provide you at any time in the future any
payments or benefits other than those described in this agreement and vested
benefits, if any, under Crown Media’s benefit plans.  Any amounts to be paid
under any benefit plans will be paid in accordance with the terms of the plans,
which may be amended from time to time or discontinued.

 

I.                                               To not publicize or disclose or
cause, permit or authorize the publication or disclosure of the terms of this
agreement, the negotiations leading to this agreement, or information regarding
any underlying claims to any person (including any media representatives),
except in confidence to your agent, your attorney, or any financial advisor you
have retained to assist you in preparation of your tax returns or other
financial or legal matters, provided that before disclosing anything regarding
the terms of the agreement you first inform such persons of the confidentiality
of this agreement and obtain their agreement to maintain the confidentiality of
the agreement.

 

3

--------------------------------------------------------------------------------


 

J.                                               To cooperate with Crown Media
and its parent, subsidiary, and affiliated companies in the defense of any legal
matter involving any other employee of Crown Media or its parent, subsidiary,
and affiliated companies or involving any other matter that arose during your
employment, provided that Crown Media will reimburse you for your reasonable
travel and out-of-pocket expenses incurred in providing such cooperation and
assistance.

 

K.                                          To submit any dispute concerning
this agreement or your employment and separation of employment to binding
arbitration in New York before a neutral arbitrator agreed upon by the parties
pursuant to the American Arbitration Association National Rules for the
Resolution of Employment Disputes.

 

L.                                            To acknowledge and agree that the
payments and benefits you receive under this agreement supersede and replace any
rights you may have had under any severance pay plan and that you will seek no
compensation or benefits from Crown Media or its parent, subsidiary, and
affiliated companies under any severance pay plan.

 

M.                                        To send any requests for employment
verification to the attention of Eugene Hawkins, Senior Vice President — Human
Resources.

 

N.                                           In the event you breach any of your
obligations under this agreement, you will forfeit all severance compensation
and benefits not yet paid under this agreement and you agree that you will
immediately repay to Crown Media all payments already made.  In the event
repayment is not made, Crown Media can seek recovery of compensation and
benefits already paid.

 

Please acknowledge your acceptance of this agreement by signing and returning
this agreement to Eugene Hawkins.

 

 

Very truly yours,

 

 

 

CROWN MEDIA UNITED STATES, LLC

 

 

 

 

 

 

 

By

 

 

 

Eugene C. Hawkins

 

 

Senior Vice President — Human Resources

 

Agreed to this         day of                               , 2014.

 

 

 

 

ANNIE HOWELL

 

4

--------------------------------------------------------------------------------


 

ATTACHMENT A

Hand delivered with severance agreement

 

March 4, 2014

 

Crown Media United States, LLC and its parent, subsidiary, and affiliated
companies (collectively referred to as “Crown Media”) would like to remind you
as an emphasis to the terms set forth in the severance agreement that, as an
employee of Crown Media, you were privy to confidential, proprietary and trade
secret information regarding Crown Media’s business and that you may not
disclose proprietary, confidential and/or trade secret information to any
outside persons or companies or use such information in connection with any
business endeavors or for your own purposes.  This prohibition includes, but is
not limited to, any information not publicly disclosed about Crown Media’s plans
for products and services, marketing plans, business strategies, financial and
sales information, product sales history, processes for creating products,
vendor and customer information, including prospective customer information,
contract negotiations and terms, and any files containing Crown Media’s
information, as well as any information regarding creations, inventions,
discoveries, improvements, processes, formulas, equipment, methods, research and
secret data (“confidential information”).

 

Your obligation to maintain the confidentiality of Crown Media’s information
includes an obligation not to retain confidential information after your
employment ends, as well as an obligation not to disseminate any confidential
information during or after your employment ends. These obligations pertain not
only to oral information but to information in either electronic (such as hard
drive, diskette, CD, DVD, portable hard drive, thumb drive, home computer, etc.)
or hard copy format.  If you have any confidential information that has been
taken from, sent outside Crown Media, or shared with others not privy to the
confidential information, please immediately contact the Crown Media
representative listed below.

 

The above obligations exist based upon your employment with Crown Media and are
not contingent upon you signing the severance agreement.

 

We trust that you will comply with the above requests and further that you will
take with the utmost seriousness your obligation to keep Crown Media
confidential information private. Crown Media takes the protection of its
confidential information very seriously and will take appropriate action to
maintain that confidentiality.

 

Acknowledgment of receipt:

 

 

 

 

 

 

 

 

ANNIE HOWELL

 

Date

 

 

 

 

 

 

Crown Media Representative

 

 

 

5

--------------------------------------------------------------------------------